 



Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) dated as of July 6, 2005 (the “Date
of this Agreement”), is made by and between Interchange Corporation, a Delaware
corporation (the “Employer”), and Stanley B. Crair (the “Executive”).

     WHEREAS, the Employer wishes to employ the Executive on the terms set forth
below.

     WHEREAS, Executive wishes to accept such employment.

     Accordingly, the parties hereto agree as follows:

     1. Term. The Employer hereby employs the Executive, and the Executive
hereby accepts such employment, for an initial term commencing as of the Date of
this Agreement and ending on the first anniversary of such date, unless sooner
terminated in accordance with the provisions of Section 4 or Section 5; with
such employment to continue thereafter for successive one-year periods in
accordance with the terms of this Agreement on each anniversary of the Date of
this Agreement (subject to termination as aforesaid) unless either party
notifies the other party in writing not less than thirty (30) days before
expiration of the initial term and each annual renewal thereof (the period
during which the Executive is employed hereunder being hereinafter referred to
as the “Term”) of an intent not to renew this Agreement.

     2. Duties. During the Term, the Executive shall be employed by the Employer
as its Chief Operating Officer, and as such, the Executive shall faithfully
perform for the Employer the duties and have the powers customary for such
position, including general financial oversight of the Employer’s operations and
preservation of the Company’s assets. During the Term, the Executive shall be
required to report to the CEO of the Employer (the “CEO”). The Executive shall
devote substantially all of his business time and effort to the performance of
his duties hereunder, and shall work primarily at the Employer’s main business
offices.

     3. Compensation.

          3.1 Salary. The Employer shall pay the Executive during the Term a
salary at the rate of Two Hundred Thousand Dollars ($200,000) per annum (the
“Annual Salary”), in accordance with the customary payroll practices of the
Employer applicable to senior executives, provided the payments are no less
frequent than monthly (or, if there is no such policy, payments shall be
semi-monthly). The Annual Salary shall be annually reviewed by the Employer for
possible increases. The Annual Salary shall be subject to possible further
increase from time to time in the discretion of the CEO or such committee of the
Board as they shall designate for such purpose from time to time. Any increased
Annual Salary shall thereupon be the “Annual Salary” for the purposes hereof.
The Executive’s Annual Salary shall not be decreased without his prior written
consent at any time during the Term.

 



--------------------------------------------------------------------------------



 



          3.2 Incentive Compensation. During the Employment Term, the Executive
shall be eligible to receive, in addition to his Annual Salary, an annual bonus
(the “Bonus”) of up to 30% of the Annual Salary through 2005 and up to 50% of
the Annual Salary thereafter. The amount of such Bonus and any performance
standards or goals required to be attained in order to receive such Bonus shall
be mutually agreed upon by Executive and the CEO or such committee of the Board
as they shall designate for such purpose from time to time. The Bonus shall be
declared and paid on or before the thirtieth day following each quarterly
period.

          3.3 Stock Options. The Executive shall be granted options (the
“Options”) to purchase One Hundred Thirty Three Thousand Five Hundred (133,500)
shares of the common stock of the Employer pursuant to the Employer’s Equity
Incentive Plans which, at the option of the Executive as of their date of grant,
may be intended to qualify as “incentive stock options” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended. Such options shall
have an exercise price equal to the closing stock price on the date of grant.
Such options will vest over a period of 3 years, with 25% after nine months from
date of grant and the remainder on a monthly basis thereafter, provided that the
Executive is employed by the Employer as of each such Option vesting date. The
vesting period shall be subject to possible acceleration in the discretion of
the CEO or such committee of the Board as they shall designate for such purpose
from time to time. Such options shall become fully vested immediately upon (i) a
Change of Control, defined below, of the Employer, or (ii) a termination of the
executive by Employer without Cause (defined in Section 5.1(a) below, or a
termination by Executive for Good Reason (defined in Section 5.2(a) below), if
the same occurs within 120 days prior to the execution and delivery of an
acquisition, merger, consolidation or other agreement which results in a Change
of Control. For purposes of this Agreement “Change of Control” shall be deemed
to have occurred if, as a result of a tender offer, other acquisition, merger,
consolidation or sale or transfer of assets, any person(s) (as used in Sections
13(d) or 14(d) of the Securities Exchange Act of 1934 (“SEA”)) becomes the
beneficial owner (as defined in Rule 13(d)-3 of the SEA) of a total of fifty
percent (50%) or more of either the outstanding shares of Employer’s stock or
Employer’s assets; provided, however, that a change of control shall not be
deemed to have occurred if a person who beneficially owned 50% or more of the
Employer’s stock as of the effective date of this Agreement continued to do so
during the term of this Agreement. The terms of this Section 3.3 shall be
included in the applicable stock option agreement between Employer and Executive
relating to the issuance of the Options.

          3.4 Benefits. Except otherwise provided herein, the Executive shall be
entitled to participate in any group life, medical or disability insurance
plans, health programs, retirement plans, fringe benefit programs and similar
benefits that may be available to other senior executives of the Employer
generally, on the same terms as such other executives, to the extent that the
Executive is eligible under the terms of such plans or programs as they may be
in effect from time to time. Employer will provide coverage for the Executive
under the Employer’s health benefits plan and will pay 100% of the cost of
spouse or dependent coverage up to a total of $500 per month. Coverage under the
health benefits plan will be in effect commencing with the first month following
employment.

2



--------------------------------------------------------------------------------



 



          3.5 Expenses. The Employer shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive’s services under this Agreement, provided that the
Executive submits proof of such expenses, with the properly completed forms as
prescribed from time to time by the Employer, no later than 30 days after the
end of the monthly period in which such expenses have been so incurred. In
addition, the Employer will pay the Executive’s reasonable relocation expenses,
if any, which shall consist of moving company expenses during the transition
period, plus closing costs (to include realtor’s fees, title and escrow costs
and other such normal and customary closing costs associated with the sale and
buying of a home), such expenses to be approved in advance, in writing, by the
Company, with total moving costs not to exceed $80,000. Employer will also pay
Executive a monthly car allowance during the time he commutes from his current
home to Employer’s place of business of $550 per month, such payment to
terminate upon completion of his move, or 13 months, whichever is earlier.
However, should Executive’s employment terminate pursuant to Section 5.1 within
one year of payment for moving expenses, then Executive will, within 30 days
after said Termination, reimburse Employer for a pro-rata portion of
already-paid moving expense, less any applicable taxes already paid or due. For
example, should Executive’s employment terminate for Cause six months after
payment for moving expenses, then Executive will reimburse Employer for one-half
of moving expenses paid (six months divided by twelve months), less any
applicable taxes.

     4. Termination upon Death or Disability. If the Executive dies during the
Term, the Term shall terminate as of the date of death, and the obligations of
the Employer to or with respect to the Executive shall terminate in their
entirety upon such date except as otherwise provided under this Section 4. If
the Executive becomes disabled for purposes of the long-term disability plan of
the Employer for which the Executive is eligible, or, in the event that there is
no such plan, if the Executive by virtue of ill health or other disability is
unable to perform substantially and continuously the duties assigned to him for
more than 180 consecutive or non-consecutive days out of any consecutive
12-month period, then the Employer shall have the right, to the extent permitted
by law, to terminate the employment of the Executive upon notice in writing to
the Executive. Upon termination of employment due to death or disability,
(i) the Executive (or the Executive’s estate or beneficiaries in the case of the
death of the Executive) shall be entitled to receive any Annual Salary and other
benefits earned and accrued under this Agreement prior to the date of
termination (and reimbursement under this Agreement for expenses incurred prior
to the date of termination), including, but not limited to a pro-rata Bonus for
the year of termination (which in no event shall be less than a similar pro-rata
portion of the Executive’s bonus for the preceding year) to be paid at such time
as Bonuses are ordinarily paid; (ii) in the case of termination due to
disability, the Executive shall be entitled to receive his Annual Salary for the
lesser of six (6) months following such termination, or the period until long
term disability insurance benefits commence under disability coverage furnished
by the Employer to the Executive; and (iii) the Executive (or, in the case of
his death, his estate and beneficiaries) shall have no further rights to any
other compensation or benefits hereunder on or after the termination of
employment, or any other rights hereunder, except as otherwise provided in the
plans and policies of the Employer.

3



--------------------------------------------------------------------------------



 



     5. Certain Terminations of Employment.

          5.1 Termination for Cause; Termination of Employment by the Executive
without Good Reason.

          (a) For purposes of this Agreement, “Cause” shall mean the
Executive’s:

          (i) conviction of (or pleading nolo contendere to) a felony involving
the crime of theft or a related or similar act of unlawful taking, or a felony
involving the federal or California securities or pension laws, or any felony ,
which results in material economic harm to the Employer;

          (ii) engagement in the performance of his duties hereunder or
otherwise to the material and demonstrable detriment of the Employer, in willful
misconduct, willful or gross neglect, fraud, misappropriation or embezzlement;

          (iii) After notice from the Board of Directors, and, if requested by
Executive, the opportunity to be heard by the Board of Directors, the failure to
adhere to the lawful and reasonable directions of the Board that are consistent
with the terms of this Agreement, or the failure to devote substantially all of
the business time and effort to the Employer (except for any activities
expressly authorized by the Employer);

          (iv) material breach of any of the provisions of Section 6, other than
inadvertent breaches; or

          (v) breach in any material respect of the terms and provisions of this
Agreement and failure to cure such breach within thirty (30) days following
written notice from the Employer specifying such breach; provided however, if
Executive delivers written notice to Employer during the 30 day cure period
requesting to be heard at a meeting of the Board of Directors, his termination
under this Section 5.2(a)(v) shall not be effective until such Board of
Directors meeting at which Executive had an opportunity to be heard.

provided that Cause shall not exist except on written notice given to the
Executive at any time not more than 60 days following the occurrence of any of
the events described above (or, if later, the Employer’s knowledge thereof),
which events in any case must have occurred after the effective date of this
Agreement.

          (b) The Employer may terminate the Executive’s employment hereunder
for Cause, and the Executive may terminate his employment for any or no reason
on at least 30 days’ and not more than 60 days’ written notice given to the
Employer. If the Employer terminates the Executive for Cause, or the Executive
terminates his employment and the termination by the Executive is not covered by
Section 4 or 5.2, (i) the Executive shall receive Annual Salary and other
benefits earned and accrued under this Agreement prior to the termination of
employment (and reimbursement under this Agreement for expenses incurred prior
to the termination of employment); and (ii) the Executive shall have no further
rights to any other compensation or

4



--------------------------------------------------------------------------------



 



benefits hereunder on or after the termination of employment, or any other
rights hereunder, except as otherwise provided in the plans and policies of the
Employer.

          5.2 Termination by the Employer without Cause; or by the Executive for
Good Reason.

          (a) For purposes of this Agreement, “Good Reason” shall mean, unless
otherwise consented to in writing by the Executive;

          (i) a reduction in Annual Salary or in benefits of the Executive, or
the failure of the Employer timely to make any Annual Salary payment due to the
Executive, provided that such deferral or failure to pay continues unremedied
for more than thirty (30) days;

          (ii) any action by the Employer that results in a material diminution
in the Executive’s position, authority, duties or responsibilities; provided
that the appointment to the office of Chief Operating Officer of another person
approved by the Executive shall be deemed not to be a material diminution in the
Executive’s position, authority, duties or responsibilities;

          (iii) a material breach of any provision of this Agreement by the
Employer or;

          (iv) a failure of the Employer to have a successor entity specifically
assume this Agreement.

     Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given no later than
60 days after the time at which the event or condition purportedly giving rise
to Good Reason first occurs or arises (or when the Executive first becomes aware
of such circumstances); and (ii) if there exists (without regard to this clause
(ii)) an event or condition that constitutes Good Reason, the Employer shall
have 30 days from the date notice of such a termination is given to cure such
event or condition and, if the Employer does so fully cure such event or
condition, such event or condition shall not constitute Good Reason hereunder.

          (b) The Employer may terminate the Executive’s employment at any time
for any reason or no reason and the Executive may terminate the Executive’s
employment with the Employer for Good Reason. A notice of non-renewal shall
constitute a termination of employment by the Employer without Cause.

          (c) If the Employer terminates the Executive’s employment and the
termination is not covered by Section 4 or 5.1, or the Executive terminates his
employment for Good Reason, the Executive shall receive:

5



--------------------------------------------------------------------------------



 



          (i) Annual Salary and other benefits earned and accrued under this
Agreement prior to the termination of employment (and reimbursement under this
Agreement for expenses incurred prior to the termination of employment);

          (ii) the greater of (A) the Annual Salary for the unexpired Term of
this Agreement, payable over such Term, and (B) one (1) times the Annual Salary
payable in accordance with standard payroll practices of the Company;

          (iii) an amount equal to the average of all Bonuses earned during the
Term, payable in accordance with standard bonus payment practices of the
Company, or (B) immediately, if and to the extent the same will be used by
Executive to exercise his stock option as provided in clause (v) below;

          (iv) reimbursement for COBRA payments equal to employee’s regular
monthly contributions toward the Executive’s health insurance benefits for the
twelve (12) month period following the termination date if the Executive elects
COBRA benefits, and;

          (v) the right to exercise any or all vested stock options for a period
of twelve (12) months after the effective date of termination of Executive’s
employment; provided however, (A) in the event the termination occurs within
120 days of the execution of a Change of Control agreement as provided in
Section 3.3 above, vesting of all options shall be accelerated as provided in
Section 3.3 above, and (B) in the event the termination occurs at a time not
within such 120 day period, for purposes of this provision, all unvested options
that would have vested had this Agreement remained in force through the end of
the initial Term, shall be fully vested immediately prior to the termination
under this Section 5.2(c); The provisions of this subparagraph (v) shall be
included in any stock option agreement between the Employer and the Executive.

     In order to be eligible to receive the benefits specified under sections
5.2(c)(ii) – (iv), the Executive must execute a general release of claims in a
form acceptable to the Employer, which shall not apply to the Employer’s
obligations described above in this Section 5.2(c).

     6. Invention, Non-Disclosure and Non-Competition.

          6.1 Inventions and Patents.

          (a) The Executive will promptly and fully disclose to the Employer any
and all inventions, discoveries, improvements, ideas, developments, designs,
products, formulas, software programs, processes, techniques, technology,
know-how, negative know-how, data, research, technical data and original works
of authorship (whether or not patentable or registrable under patent, copyright
or similar statutes and including all rights to obtain, register, perfect and
enforce those proprietary interests) that are related to or useful in the
Employer’s present or future business or result from use of property owned,
leased, or contracted for by the Employer and which the Executive develops,
makes, conceives or reduces to practice during the Executive’s employment by the
Employer, either solely or jointly with others (collectively, the

6



--------------------------------------------------------------------------------



 



“Developments”). All such Developments shall be the sole property of the
Employer, and the Executive hereby assigns to the Employer, without further
compensation, all of the Executive’s right, title and interest in and to such
Developments and any and all related patents, patent applications, copyrights,
copyright applications, trademarks, service marks and trade names in the United
States and elsewhere.

          (b) The Executive shall disclose promptly to an officer or to
attorneys of the Employer in writing any inventions, discoveries, improvements,
ideas, developments, designs, products, formulas, software programs, processes,
techniques, technology, know-how, negative know-how, data, research, technical
data and original works of authorship, whether or not patentable or registrable
under patent, copyright or similar statutes, the Executive may conceive, make,
develop or work on, in whole or in part, solely or jointly with others during
the Executive’s employment, for the purpose of permitting the Employer to
determine whether they constitute Developments. The Employer shall receive such
disclosures in confidence.

          (c) The Executive will keep and maintain adequate and current written
records of all Developments (in the form of notes, sketches, drawings and as may
be specified by the Employer), which records shall be available to and remain
the sole property of the Employer at all times.

          (d) The Executive will assist the Employer in obtaining and enforcing
patent, copyright, trademark, service marks and other forms of legal protection
for the Developments in any country. Upon request, the Executive will sign all
applications, assignments, instruments and papers and perform all acts necessary
or desired by the Employer to assign all such Developments fully and completely
to the Employer and to enable the Employer, its successors, assigns and
nominees, to secure and enjoy the full and exclusive benefits and advantages
thereof.

          (e) The Executive understands that the Executive’s obligations under
this section will continue after the termination of the Executive’s employment
with the Employer and that during the Executive’s employment the Executive will
perform such obligations without further compensation, except for reimbursement
of expenses incurred at the request of the Employer. The Executive further
understands that if the Executive is not employed by the Employer as an employee
at the time the Executive is requested to perform any obligations under this
section, the Executive shall receive for such performance a reasonable per diem
fee, as well as reimbursement of any expenses incurred at the request of the
Employer.

          (f) Any provision in this Agreement requiring the Executive to assign
the Executive’s rights in all Developments shall not apply to an invention that
qualifies fully under the provisions of California Labor Code section 2870, the
terms of which are set forth below:

          (i) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s

7



--------------------------------------------------------------------------------



 



equipment, supplies, facilities, or trade secret information except for those
inventions that either:

               (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or

               (2) Result from any work performed by the employee for the
employer.

          (ii) To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (i), the provision is against the
public policy of this state and is unenforceable.

          6.2 Proprietary Information.

          (a) The Executive recognizes that the Executive’s relationship with
the Employer is one of high trust and confidence by reason of the Executive’s
access to and contact with the trade secrets and confidential and proprietary
information of the Employer including, without limitation, information not
previously disclosed to the public regarding current and projected revenues,
expenses, costs, profit margins and any other financial and budgeting
information; marketing and distribution plans and practices; business plans,
opportunities, projects and any other business and corporate strategies; product
information; names, addresses, terms of contracts and other arrangements with
customers, suppliers, agents and employees of the Employer; confidential and
sensitive information regarding other employees, including information with
respect to their job descriptions, performance strengths and weaknesses, and
compensation; and other information not generally known regarding the business,
affairs and plans of the Employer (collectively, the “Proprietary Information”).
The Executive acknowledges and agrees that Proprietary Information is the
exclusive property of the Employer and that the Executive shall not at any time,
either during the Executive’s employment with the Employer or thereafter
disclose to others, or directly or indirectly use for the Executive’s own
benefit or the benefit of others, any of the Proprietary Information.

          (b) The Executive acknowledges that the unauthorized use or disclosure
of Proprietary Information would be detrimental to the Employer and would
reasonably be anticipated to materially impair the Employer’s value.

          (c) The Executive’s undertakings and obligations under this
Section 6.2 will not apply, however, to any Proprietary Information which:
(a) is or becomes generally known to the public through no action on the
Executive’s part, (b) is generally disclosed to third parties by the Employer
without restriction on such third parties, (c) is approved for release by
written authorization of the Board, (d) is known to the Executive other than as
a result of work performed for the Employer, or (e) is required to be disclosed
by law or governmental or court process or order.

8



--------------------------------------------------------------------------------



 



          (d) Upon termination of the Executive’s employment with the Employer
or at any other time upon request, the Executive will promptly deliver to the
Employer all notes, memoranda, notebooks, drawings, records, reports, written
computer code, files and other documents (and all copies or reproductions of
such materials) in the Executive’s possession or under the Executive’s control,
whether prepared by the Executive or others, which contain Proprietary
Information. The Executive acknowledges that this material is the sole property
of the Employer.

          6.3 Covenant Not to Compete.

          (a) During the time that this Agreement is in effect, the Executive
shall not directly or indirectly:

          (i) own, engage in, conduct, manage, operate, participate in, be
employed by, be connected in any manner whatsoever with, or render services or
advice to (whether for compensation or without compensation), any other person
or business entity which, in the sole judgment of the Employer, directly or
indirectly competes with the Business of the Employer (as hereinafter defined);
or

          (ii) recruit or otherwise solicit or induce any employee of the
Employer to terminate his or her employment with, or otherwise cease his or her
relationship with, the Employer in order to join any person or entity which, in
the sole judgment of the Employer, competes with the Business of the Employer.

          (b) For a period of 12 months after the expiration or termination of
this Agreement, the Executive shall not directly or indirectly recruit or
otherwise solicit or induce any employee of the Employer to terminate his or her
employment with, or otherwise cease his or her relationship with, the Employer
in order to join any person or entity which, in the sole judgment of the
Employer, competes with the business of the employer as engaged in at the
expiration or termination of this Agreement.

          (c) The obligations set forth in paragraphs 6.3(a) and (b) above shall
not restrict the Executive’s right to invest in the securities (not to exceed 1%
of the outstanding securities of any class) of any publicly-held corporation in
the management of which the Executive does not participate.

          (d) For purposes of Section 6.3(a), “Business of the Employer” means
the business of Employer as engaged in from time to time during the term of this
Agreement, including, but not limited to, paid search.

          (e) Absence of Restrictions Upon Disclosure and Competition.

          (f) The Executive hereby represents that, except as the Executive has
disclosed in writing to the Employer on Exhibit A attached hereto, the Executive
is not bound by the terms of any agreement with any previous employer or other
party to refrain from using or disclosing any trade secret or confidential or
proprietary information in the course of the

9



--------------------------------------------------------------------------------



 



Executive’s employment with the Employer or to refrain from competing, directly
or indirectly, with the business of such previous employer or any other party.

          (g) The Executive further represents that the Executive’s performance
of all the terms of this Agreement and as an employee of the Employer does not
and will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by the Executive in confidence or in trust prior to
his employment with the Employer, and the Executive will not disclose to the
Employer or induce the Employer to use any confidential or proprietary
information or material belonging to any previous employer or others.

          6.4 Other Obligations. The Executive acknowledges that the Employer
from time to time may have agreements with other persons or with the U.S.
Government or agencies thereof, which impose obligations or restrictions on the
Employer regarding inventions made during the course of work under such
agreements or regarding the confidential nature of such work. The Executive
agrees to be bound by all such obligations and restrictions which are made known
to the Executive and to take all action necessary to discharge the obligations
of the Employer under such agreements.

          6.5 Rights and Remedies upon Breach. The Executive acknowledges and
agrees that any breach by him of any of the provisions of Section 6 (the
“Restrictive Covenants”) would result in irreparable injury and damage for which
money damages may not provide an adequate remedy. Therefore, if the Executive
breaches any of the provisions of Section 6, the Employer shall have the
following rights and remedies, each of which rights and remedies shall be
independent of the other and severally enforceable, and all of which rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Employer under law or in equity (including, without
limitation, the recovery of damages) the right and remedy to have the
Restrictive Covenants specifically enforced (without posting bond and without
the need to prove damages) by any court having equity jurisdiction, including,
without limitation, the right to an entry against the Executive of restraining
orders and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.

     7. Other Provisions.

          7.1 Severability. The Executive acknowledges and agrees that (i) he
has had an opportunity to seek advice of counsel in connection with this
Agreement and (ii) the Restrictive Covenants are reasonable in geographical and
temporal scope and in all other respects. If it is determined that any of the
provisions of this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the provisions of this Agreement shall not thereby be affected and
shall be given full effect, without regard to the invalid portions.

          7.2 Duration and Scope of Covenants. If any court or other
decision-maker of competent jurisdiction determines that any of the Executive’s
covenants contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is

10



--------------------------------------------------------------------------------



 



unenforceable because of the duration or geographical scope of such provision,
then, after such determination has become final and unappealable, the duration
or scope of such provision, as the case may be, shall be reduced so that such
provision becomes enforceable and, in its reduced form, such provision shall
then be enforceable and shall be enforced.

          7.3 Resolution of Differences Over Breaches of Agreement. The parties
shall use good faith efforts to resolve any controversy or claim arising out of,
or relating to this Agreement or the breach thereof. If, despite their good
faith efforts, the parties are unable to resolve such controversy or claim
through the Employer’s internal review procedures, then such controversy or
claim shall be resolved by binding arbitration before a single, mutually
acceptable arbitrator under the rules of the Judicial Arbitration and Mediation
Service in Orange County, California and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. If any
contest or dispute shall arise between the Employer and the Executive regarding
any provision of this Agreement, the prevailing party, as determined by the
Arbitrator, shall be entitled to an award of all legal fees, costs, and expenses
reasonably incurred in connection with such contest or dispute.

          7.4 Notices. All notices or deliveries authorized or required pursuant
to this Agreement shall be deemed to have been given when in writing and when
(i) deposited in the U.S. mail, certified, return receipt requested, postage
prepaid, or (ii) otherwise delivered by hand or by overnight delivery, against
written receipt, by a common carrier or commercial courier or delivery service
addressed to the parties at the following addresses or to such other addresses
as either may designate in writing to the other party:

         
 
  to the Employer:   Interchange Corporation
 
      24422 Avenida de la Carlotta
 
      Suite 120
 
      Laguna Hills, CA 92653
 
       
 
      Attention: Heath Clarke, CEO
 
       
 
  to the Executive:   Stanley B. Crair
 
      2125 El Molino Pl.
 
      San Marino, CA 91108
 
      Fax: 954-697-8214

          7.5 Entire Agreement. This Agreement, together with the Option
Agreement described in Section 3.3, contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

          7.6 Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege

11



--------------------------------------------------------------------------------



 



nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege.

          7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.

          7.8 Assignment. This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive; any purported
assignment by the Executive in violation hereof shall be null and void. In the
event of any sale, transfer or other disposition of all or substantially all of
the Employer’s assets or business, whether by merger, consolidation or
otherwise, the Employer may assign this Agreement and its rights hereunder;
provided that such assignment shall not limit the Employer’s liability under
this Agreement to the Executive.

          7.9 Withholding. The Employer shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding required by law.

          7.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

          7.11 Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original but all such counterparts together shall constitute one and
the same instrument. Each counterpart may consist of two copies hereof each
signed by one of the parties hereto.

          7.12 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 6, 7. 3, 7. 9 and 7.14, and the
other provisions of this Section 7 (to the extent necessary to effectuate the
survival of Sections 6, 7.3, 7.9 and 7.14), shall survive termination of this
Agreement and any termination of the Executive’s employment hereunder.

          7.13 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

          7.14 Indemnification; Directors and Officers Insurance. To the fullest
extent permitted by law, the Employer shall indemnify, defend and hold harmless
the Executive from and against all actual or threatened actions, suits or
proceedings, whether civil or criminal, administrative or investigative,
together with all attorneys’ fees and costs, fines, judgments or settlements
imposed upon or incurred by the Executive in connection therewith, that arise
from the Executive’s employment by, or serving as an officer of, the Employer,
so long as the Executive acted or refrained from acting legally and in good
faith or reasonably believed that his actions or refraining from acting were
legal and performed or omitted in good faith. Employer currently has directors
and officers liability insurance and will use reasonable efforts to maintain
such insurance coverage during the term of this Agreement.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed their names as of the
day and year first above written to this Executive Agreement.

     
 
EMPLOYER
 
   
 
INTERCHANGE CORPORATION,
 
   
 
a Delaware corporation
 
   
 
By:  /s/ Douglas S. Norman,
 
       
 
Chief Financial Officer
 
   
 
EXECUTIVE
 
   
 
/s/ Stanley B. Crair
 
   
 
 

13



--------------------------------------------------------------------------------



 



Exhibit A

Invention, Non-Disclosure and Non-Competition Agreement

     Please list terms of any agreements with any previous employer or other
party which restrains you from using or disclosing any trade secret or
confidential or proprietary information in the course of your employment with
___________________ or restrains you from competing directly or indirectly with
the business of such previous employer or any other party.



 

14